              Case 8:20-cv-00988-GJH Document 11 Filed 05/21/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

JEFFREY HARRIS,                                  *

         Plaintiff,                              *

v.                                               *      Case No. 8:20-cv-00988-GJH

THE DOW CHEMICAL COMPANY,                        *
et al.,
                                                 *
         Defendants.
                                                 *

*        *         *      *       *      *       *      *       *      *       *       *      *

                           THE DOW CHEMICAL COMPANY’S
                       CONSENT MOTION FOR EXTENSION OF TIME

         Defendant The Dow Chemical Company (“TDCC”), by its undersigned attorney, and

with the consent of Plaintiff Jeffrey Harris, moves the Court for an order extending the time

within which it must answer or otherwise respond to Plaintiff’s Original Complaint for the

following reasons:

         1.        On May 1, 2020, Plaintiff served copies of the Complaint, Civil Cover Sheet, and

Writ of Summons on TDCC’s statutory agent. Absent an extension, TDCC must answer or

otherwise respond to the Complaint not later than May 22, 2020.

         2.        TDCC’s attorney anticipated meeting this deadline. However, on May 20, 2020,

he learned of reports that flood waters had breached two dams in Michigan, and were heading

toward TDCC’s headquarters in Midland, Michigan.

         3.        In light of this emergency, TDCC’s attorney asked for Plaintiff’s consent to a

two-week extension (that is, until June 5, 2020) to answer or otherwise respond to the Complaint,

and gave notice of TDCC’s intent to file this motion. Plaintiff’s attorney kindly agreed to the




4827-8720-1213.1
              Case 8:20-cv-00988-GJH Document 11 Filed 05/21/20 Page 2 of 2



requested extension. No counsel has yet entered an appearance for Defendant BP Lubricants

USA, Inc. (“BP”), and it would be impracticable to attempt to obtain BP’s consent before the

May 22 deadline. L.R. 105.9.

         4.        This motion is timely. Fed. R. Civ. P. 6(b)(1)(A).

         WHEREFORE, TDCC, with Plaintiff’s consent, moves the Court for an Order extending

its deadline to answer or otherwise respond to the Complaint until June 5, 2020.

Date: May 21, 2020                               Respectfully submitted,


                                                        /s/
                                                 Andrew Gendron (Bar No. 5111)
                                                 andrew.gendron@lewisbrisbois.com
                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                 100 Light Street, Suite 1300
                                                 Baltimore, MD 21202
                                                 (t) 410.525.6414
                                                 (f) 410.779.3910

                                                 Attorney for The Dow Chemical Company

It is so ordered, this ___ day of May, 2020.




George J. Hazel
United States District Judge


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on this 21st day of May, 2020, the foregoing paper was served

via CM/ECF on all counsel of record, and via first-class mail, postage prepaid, on BP Lubricants

USA, Inc., c/o The Corporation Trust, 2405 York Road, Suite 201, Timonium, MD 21093-2264.


                                                       /s/
                                                 Andrew Gendron

4827-8720-1213.1                                    2
